DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 64-70 and 79-86 in the reply filed on March 29, 2021 is acknowledged.  The traversal is found persuasive.
Claims 43-78 and 61-63, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on January 29, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation:
“a parameter generator” recited in claims 1, 43, 61, 79 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “generator” coupled with functional language “determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 43, 61, 79 and dependent claims thereafter has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


For “a parameter generator” recited in claims 1, 43, 61, 79 and dependent claims thereafter, the specification (0064) discloses the following:
[0064] The parameter generator can also include a processor (for example, a digital microprocessor as known in the art) in operative connection with a memory.  

Therefore, “a parameter generator” recited in claims 1, 43, 61, 79 and dependent claims thereafter have been interpreted as being any processor device or any equivalent structures in light of the specification for the purpose of examination.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 43-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,949,704 in view of Kalafut et al. (US 2010/0113887, hereinafter Kalafut ‘887). 
In re claims 1, 43, 61, Patent No. 9,949,704 teaches a system for patient imaging, comprising an imaging system and a parameter generator of the patient imaging system to determine parameters of at least a first phase of an injection procedure, wherein the imaging system comprises a scanner comprising at least one x-ray tube and wherein the parameter generator is programmed to determine at least one of the parameters on the basis of a voltage to be applied to the at least one x-ray tube during an imaging procedure, wherein the parameter generator is programmed to determine at least one of a volume of a pharmaceutical fluid to be injected during at 
[wherein the parameter generator is programmed to determine the volume of the pharmaceutical fluid to be injected during at least the first phase by adjusting a volume parameter of a baseline injection protocol,] and 
wherein the system for patient imaging further comprises an injector system in operable communication with the parameter generator, and comprising at least one source of the pharmaceutical fluid, wherein the injector system injects the pharmaceutical fluid during at least the first phase according to the determination of the volume of the pharmaceutical fluid to be injected during at least the first phase (claim 1).
Patent No. 9,949,704 fails to teach wherein the parameter generator is programmed to determine the volume of the pharmaceutical fluid to be injected during at least the first phase by adjusting a volume parameter of a baseline injection protocol.
Kalafut ‘887 teaches wherein the parameter generator is programmed to determine the volume of the pharmaceutical fluid to be injected during at least the first phase by adjusting a volume parameter of a baseline injection protocol (0023, 0024, 0030-0033, 0139, note that “baseline” is broadly interpreted as “initial”).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Patent No. 9,949,704 to include the features of Kalafut ‘887 in order to use information available prior to characterization of a cardiovascular system of the patient to determine a volume of pharmaceutical, a diluent (for example, saline), and/or other fluid to be delivered to the patient, which, in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1, 64-70 and 79-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalafut et al. (US 2010/0113887, hereinafter Kalafut ‘887) in view of Baumann et al. (US 4,477,923, hereinafter Baumann ‘923).
In re claim 1, 43, 61, 79, Kalafut ‘887 teaches a system for patient imaging, comprising an imaging system and a parameter generator of the patient imaging system to determine parameters of at least a first phase of an injection procedure, wherein the imaging system comprises a scanner comprising at least one x-ray tube (fig. 8, note that H.U. is a x-ray unit; 0100, 0013; fig. 28, CT angiography is an x-ray which inherently has an x-ray tube) and [wherein the parameter generator is programmed to determine at least one of the parameters on the basis of a voltage to be applied to the at least one x-ray tube during an imaging procedure], 
wherein the parameter generator is programmed to determine at least one of a volume of a pharmaceutical fluid to be injected during at least the first phase and a flow rate of the pharmaceutical fluid to be injected during at least the first phase (0017-0018, figs. 11-12, fig. 24) [on the basis of the voltage to be applied to the at least one x-ray tube during the imaging procedure], 

wherein the system for patient imaging further comprises an injector system in operable communication with the parameter generator, and comprising at least one source of the pharmaceutical fluid, wherein the injector system injects the pharmaceutical fluid during at least the first phase according to the determination of the volume of the pharmaceutical fluid to be injected during at least the first phase (0023-0024, 0032, 0036, 0186, 0218 etc.).
Kalafut ‘887 fails to teach wherein the parameter generator is programmed to determine at least one of the parameters on the basis of a voltage to be applied to the at least one x-ray tube during an imaging procedure … wherein the parameter generator is programmed to determine at least one of a volume of a pharmaceutical fluid to be injected during at least the first phase and a flow rate of the pharmaceutical fluid to be injected during at least the first phase on the basis of the voltage to be applied to the at least one x-ray tube during the imaging procedure.
Baumann ‘923 teaches wherein the parameter generator is programmed to determine at least one of the parameters on the basis of a voltage to be applied to the at least one x-ray tube during an imaging procedure  (fig. 1, col. 2, lines 23-45; col. 3, lines 1-11, claim 3)… wherein the parameter generator is programmed to determine at least one of a volume of a pharmaceutical fluid to be injected during at least the first phase and a flow rate of the pharmaceutical fluid to be injected during at least the first phase on the basis of the voltage to be applied to the at least one x-ray tube during the imaging procedure (fig. 1, col. 2, lines 23-45; col. 3, lines 1-11, claim 3, note that contrast medium velocity could be broadly interpreted as the flow rate). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kalafut ‘887 to include the features of Baumann ‘923 in order to optimal contrast detection based on the injected contrast agent. 
 In re claim 62, Kalafut ‘887 teaches further comprising the step of receiving, at the parameter generator, information identifying a region of the body to be scanned, wherein at least one of the injection parameters is determined on the basis of the region of the body to be scanned (0151, 0202).
In re claim 63, Kalafut ‘887 teaches further comprising the step of receiving, at the parameter generator, information about the weight of a patient, wherein at least one of the injection parameters is determined on the basis of the weight of the patient (0015, 0018, etc.).
In re claims 64, 68, 80, Kalafut ‘887 teaches wherein data representing the baseline injection protocol exists in a memory of the system or accessible to the system (0024, 0110, also note, all system will have a memory in order to access a protocol, fig. 21, “pre-diagnostic protocol”).
In re claims 65, 69, 72, 76, 81, 85, Kalafut ‘887 teaches wherein the parameter generator is programmed to determine the baseline injection protocol on the basis of one or more criteria inputted by an operator (0017, 0027, 0113, 0137).
In re claims 67, 74, 83, Kalafut ‘887 teaches wherein the parameter generator is programmed to determine the flow rate of the pharmaceutical fluid to be injected during 
In re claims 70, 77, 86, Kalafut ‘887 teaches wherein the parameter generator is programmed to determine the flow rate of the pharmaceutical fluid to be injected during at least the first phase by dividing the volume of the pharmaceutical fluid to be injected during the first phase by an injection duration of the first phase (0017).
In re claims 71, 75, 84, Kalafut ‘887 teaches wherein data representing the baseline injection protocol is recalled from a memory associated with or accessible by at least one of the injector system, the imaging system, and the parameter generator (0024, 0110, also note, all system will have a memory in order to access a protocol, fig. 21, “pre-diagnostic protocol,” reading from the memory is “recall from a memory”).
In re claim 78, Kalafut ‘887 teaches the method further comprising the step of populating the determined injection parameters on a graphical user interface associated with at least one of the injector system and the imaging system (figs. 19-23, 33, 34).
In re claim 66, 73, 82, Kalafut ‘887 teaches wherein the parameter generator is programmed to determine the volume of the pharmaceutical fluid to be injected during at least the first phase by [applying a tube voltage modification factor] to the volume parameter of the baseline injection protocol (186, 0204). Note that Kalafut ‘887 teaches many optimal HUs for different subject and initial HU for that subject.
Baumann ‘923 teaches wherein the parameter generator is programmed to determine at least one of the parameters on the basis of a voltage to be applied to the at least one x-ray tube during an imaging procedure  (fig. 1, col. 2, lines 23-45; col. 3, lines 1-11, claim 3)… wherein the parameter generator is programmed to determine at least one of a volume of a pharmaceutical fluid to be injected during at least the first phase and a flow rate of the pharmaceutical fluid to be injected during at least the first phase on the basis of the voltage to be applied to the at least one x-ray tube during the imaging procedure (fig. 1, col. 2, lines 23-45; col. 3, lines 1-11, claim 3, note that contrast medium velocity could be broadly interpreted as the flow rate). 
Furthermore, Baumann ‘923 teaches “physician can adopt or modify the calculated program” (col. 3, lines 15-16). Hence, it would have been obvious that the tube voltage modification factor is merely an optimization of the tube voltage that’s require for the specific type of scans. And Baumann ‘923 teaches that a physician can alter the tube dose rate/voltage which would include a type of “tube voltage modification factor.”  
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kalafut ‘887 to include the features of Baumann ‘923 in order to optimal contrast detection based on the injected contrast agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793